EXHIBIT 10.3




EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 1st day of July, 2004
between Beverage Network of Maryland, Inc., a Florida corporation with its
principal place of business at 4800 N.W. 15th Avenue, Bay 1-A, Fort Lauderdale,
Florida 33309 (“BNMA”), XStream Beverage Group, Inc., a Florida corporation with
its principal place of business at 4800 N.W. 15th Avenue, Bay 1-A, Fort
Lauderdale, Florida 33309 (“XStream”) (XStream and BNMA collectively the
“Company”) and Morris Stodard, who resides at 1505, Kirchner Lane, Gambrills, MD
21054 (the “Employee”).




WHEREAS, the parties hereto wish to enter into an employment agreement to employ
the Employee as the Executive Vice President of BNMD and to set forth certain
additional agreements between the Employee and the Company.




NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:




1.

Employment Period. The Company will employ the Employee, and the Employee will
serve the Company, under the terms of this Agreement for a term of five years
(the “term”) commencing as of the date first above written (the “Commencement
Date”) and ending on June 29th 2009. Notwithstanding the foregoing, the
Employee’s employment hereunder may be earlier terminated, subject to Section 4
hereof. For the purposes of this Agreement the Term shall be divided into parts
as follows:




(i)

The period from July 1st 2004 until December 31st 2004 shall hereafter be
referred to as the “Initial Term.”

(ii)

The period from December 31st 2004 until June 29th 2009 shall hereafter be
referred to as the “Final Term.”




2.

Duties and Status.




2.1

Duties during the Initial Term: During the Initial Term, the Company hereby
engages the Employee as the Executive Vice President for BNMD on the terms and
conditions set forth in this Agreement. During the Initial Term, the Employee
shall exercise such authority, perform such duties and functions and discharge
such responsibilities as are reasonably associated with the Executive Vice
President’s position, commensurate with the authority vested in the Employee by
the Company’s President. The Employee’s duties shall include, but are not
limited to, training the newly appointed General Manager in the daily operations
of BNMD including marketing, sales, managing customer service, dealing with
vendors and suppliers, building alliances and partnerships, and directing other
employees as necessary. During the Initial Term, the Employee shall devote his
full business time, skill and efforts to the business of the Company. However,
nothing shall prohibit the Employee from engaging in charitable and civic
activities and managing his personal passive investments, provided that such
passive investments are not in a company which competes in a business similar to
that of the Company’s business.






1




--------------------------------------------------------------------------------

(a)

Without limiting the generality of the foregoing, the Employee covenants to
perform the employment duties called for hereby in good faith, devoting
substantially all business time, energies and abilities thereto and will not
engage in any other business or commercial activities for any person or entity
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.




(b)

The Employee shall not take any action which would in any way adversely affect
the reputation, standing or prospects of BNMD or its parent, XStream Beverage
Group, Inc. and its affiliated subsidiaries, or which would cause the Company to
be in violation of applicable laws.




2.2

Duties during the Final Term: For the Final Term, the Company hereby agrees to
assign this Agreement to XSTREAM BEVERAGE GROUP, INC.(“XStream”) and XStream
hereby agrees to accept said assignment of this Agreement and engages the
Employee on the terms and conditions set forth in this Agreement. During the
Final Term, the Employee shall exercise such authority, perform such duties and
functions and discharge such responsibilities on the senior management team of
XStream as the XStream may, at its sole discretion determine from time to time.
However the Company shall retain the services of Employee for a minimum of 50
days for each year during the final Term.




3.

Compensation; Benefits and Expenses.




(a)

Salary.

(i) During the Initial Term, BNMD shall pay to the Employee, as compensation for
the performance of his duties and obligations under this Agreement, a monthly
salary of $18,750 payable in arrears not less frequently than once per month in
accordance with the payroll practices of BNMD (The “Initial Term Salary”).

(ii) During the Final Term, XStream shall compensate the Employee on a day to
day basis for the performance of his duties and obligations under this Agreement
at a daily salary rate of $1,000 for each day that XStream may request the
services of the Employee payable in arrears in accordance with the payroll
practices of XStream.(The “Daily Rate”)




(b)

Other Benefits. During the Term, the Employee shall be entitled to participate
in all of the employee benefit plans, programs and arrangements of the Company
in effect during the Term which are generally available to Employees of the
Company (including, without limitation, group life insurance and group medical
insurance plans), subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, programs and arrangements.




(c)

Expenses. In addition to any amounts payable to the Employee pursuant to this
Section 3:

(i) during the Initial Term of this agreement, the Company shall reimburse the
Employee up to $15,000 for general business expenses. Any an all additional
expenses must be pre-approved and supported by the production of accounts and
vouchers or other reasonable evidence of payment by the Employee.

(ii) during the Final Term of this agreement, the Company shall reimburse the
Employee up to $8,000 per annum for general business expenses. Any



2




--------------------------------------------------------------------------------

an all additional expenses must be pre-approved and supported by the production
of accounts and vouchers or other reasonable evidence of payment by the
Employee.




(d)

Withholding of Taxes. All payments required to be made by the Company to the
Employee under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.




4.

Termination of Employment.




(a)

Termination for Cause. The Company may terminate this Agreement and its
obligations to the Employee hereunder at any time for “cause”, which shall mean:
(i) any willful and continued breach by the Employee of the performance of his
duties pursuant to this Agreement or of the written policies of the Company,
(ii) any material breach by the Employee of this Agreement, (iii) the continued
failure by the Employee to devote a substantial amount of his working time to
the affairs of the Company or as otherwise provided in accordance with 3 a(ii)
above or (iv) the active engagement by the Employee in any business which
interferes with the performance of his duties hereunder, provided that in any
such case the Employee has not cured such failure within ten (10) days after the
receipt by the Employee of written notice thereof from the Company specifying
with reasonable particularity such alleged failure.




In addition, the following shall also constitute “cause” hereunder for which the
Company may terminate this Agreement without any cure period: (i) the violation
by the Employee of any of the provisions of Section 6 hereafter, (ii) the
commission by the Employee of an act of fraud or theft against the Company or
any of its affiliates or subsidiaries, or the Employee’s willful misfeasance or
willful malfeasance in the performance of his duties to the Company, or (iii)
the conviction of the Employee of (or the plea by the Employee of nolo
contenderes to) any criminal act.




(b)

Termination for Good Reason. The Employee shall have the right at any time to
terminate his employment with the Company for good reason. For purposes of this
Agreement and subject to the Company’s opportunity to cure any of the following,
within ten (10) days after the Employee’s written notice of any such occurrence,
the Employee shall have “good reason” to terminate his employment hereunder if
such termination shall be the result of a breach by the Company of the
compensation and benefits provisions set forth in Section 3 hereof.




(c)

Termination Upon Death or Disability. This Agreement and the Employee’s
employment hereunder shall be terminated by the death of the Employee. This
Agreement and the Employee’s employment hereunder may be terminated by the
Company if the Employee shall be rendered incapable of performing his duties to
the Company by reason of any medically determined physical or mental impairment
for a period of either (i) sixty (60) consecutive days from the first date of
the Employee’s absence due to the disability or (ii) ninety (90) days during any
twelve-month period (a “Disability”). During such period of disability, the
Company shall continue to pay to the Employee the compensation set forth in
Section 3 hereof; provided, however, that to the extent that the Employee
receives payments pursuant to any disability insurance policy, the Company may
deduct the amounts received by the Employee pursuant to that policy from the
compensation payable to him. If this Agreement is terminated by reason of
Disability of the Employee, the Company shall give 30 days’ advance written
notice to that effect to the Employee.






3




--------------------------------------------------------------------------------

(d)

Deterioration or Discontinuance of Business: In the event that the Company
discontinues operating its business, this Agreement shall terminate as of the
last day of the month on which it ceases operation with the same force and
effect as if such last day of the month were originally set as the termination
date hereof; provided, however, that a reorganization or merger of the Company
shall not be deemed a termination of its business.




5.

Consequences of Termination.




(a)

Without Cause or for Good Reason. The Company shall not have the right to
terminate the Employee except for cause.




(i)

Earned but Unpaid Amounts. Upon termination, the Company shall pay to the
Employee any previously earned but unpaid salary through the Employee’s final
date of employment with the Company.




(b)

Other Termination of Employment. In the event that the Employee’s employment
with the Company is terminated during the Term by the Company for “cause” (as
provided for in Section 4(a) hereof), by the Employee other than for “good
reason” (as provided for in Section 4(b) hereof) or as a result of the
Employee’s death or Disability (as provided for in Section 4(c) hereof), (i) the
Company shall pay the Employee (or his legal representative) any earned but
unpaid salary amounts through the Employee’s final date of employment with the
Company, and (ii) in the case of any such termination, the Company shall have no
further obligations to the Employee.




(c)

Withholding of Taxes. All payments required to be made by the Company to the
Employee under this Section 5 shall be subject to the same withholding
requirements as provided in subsection 3(d) hereof.




(d)

No Other Obligations. The benefits payable to the Employee under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of the Company, except as provided specifically herein, and upon
termination the Employee will receive such benefits or payments, if any, as he
may be entitled to receive pursuant to the terms of such plans, programs and
arrangements. Except for the obligations of the Company provided by the
foregoing and this Section 5, the Company shall have no further obligations to
Employee upon his termination of employment.




(e)

Final Settlement. Upon termination of this Agreement the Employee or the
Employee’s representative shall execute and deliver to the Company on a form
prepared by the Company, a release of all claims except such claims as may have
been submitted pursuant to the terms of this Agreement and which remain unpaid,
and, shall forthwith tender to the Company all records, manuals and written
procedures, as may be desired by it for the continued conduct of its business.




6.

Restrictive Covenants.




(a)

Restrictions On The Employee: During the period commencing on the date hereof
and ending five (5) years after the termination of the Employee’s employment by
the Company for any reason, the Employee shall not directly or indirectly induce
or attempt to induce any of the employees of the Company to leave the employ of
Company.



4




--------------------------------------------------------------------------------

(b)

Covenant Not To Compete: During the period commencing on the date hereof, and
ending five (5) years after the termination of the Employee’s employment for any
reason, the Employee shall not, except as a passive investor in publicly held
companies, engage in, or own or control any interest in, or act as principal,
director, officer or employee of, or consultant to, any firm or corporation
which is in competition with the Company or any subsidiary or affiliate of the
Company.




(c)

Covenant not to Disparage. The Employee hereby irrevocably covenants and agrees
that during the term of this Agreement and after its termination, he will
refrain from making any remarks that could be construed by anyone, under any
circumstances, as disparaging, directly or indirectly, specifically, through
innuendo or by inference, whether or not true, about the Company, its
constituent members, or their officers, directors, stockholders, employees,
agent or affiliates, whether related to the business of the Company, to other
business or financial matters or to personal matters.




(d)

Proprietary Information: For purposes of this Agreement, “proprietary
information” shall mean any proprietary information relating to the business of
the Company or any parent, subsidiary or affiliate of the Company that has not
previously been publicly released by duly authorized representatives of the
Company and shall include (but shall not be limited to) information encompassed
in all proposals, marketing and sales plans, financial information, costs,
pricing information, computer programs (including without limitation source
code, object code, algorithms and models), customer information, customer lists,
and all methods, concepts, know-how or ideas in or reasonably related to the
business of the Company or any subsidiary or affiliate of the Company. The
Employee agrees to regard and preserve as confidential all proprietary
information, whether he has such information in his memory or in writing or
other tangible or intangible form. The Employee will not, without written
authority from the Company to do so, directly or indirectly, use for his benefit
or purposes, nor disclose to others, either during the term of his employment
hereunder or thereafter, any proprietary information except as required by the
conditions of his employment hereunder or pursuant to court order, in which case
Employee shall give the Company prompt written notice so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. The Employee agrees not to remove from the
premises of the Company or any parent, subsidiary or affiliate of the Company,
except as an employee of the Company in pursuit of the business of the Company
or any of its subsidiaries, affiliates, or except as specifically permitted in
writing by the Company, any document or object containing or reflecting any
proprietary information. The Employee recognizes that all such documents and
objects, whether developed by him or by someone else, are the exclusive property
of the Company. Proprietary information shall not include information which is
presently in the public domain or which comes into the public domain through no
fault of the Employee or which is disclosed to the Employee by a third party
lawfully in possession of such information with a right to disclose same.




(e)

All proprietary information and all of the Employee’s interest in trade secrets,
trademarks, computer programs, customer information, customer lists, employee
lists, products, procedure, copyrights, patents and developments hereafter to
the end of the period of employment hereunder developed by the Employee as a
result of, or in connection with, his employment hereunder, shall belong to the
Company; and without further compensation, but at the Company’s expense,
forthwith upon request of the Company, Employee shall execute any and all such
assignments and other documents and take any and all such other action as
Company may



5




--------------------------------------------------------------------------------

reasonably request in order to vest in Company all the Employee’s right, title
and interest in and to all of the aforesaid items, free and clear of liens,
charges and encumbrances.




(f)

Other Agreements. The Employee hereby represents that he is not bound by the
terms of any agreement with any previous employer, other than the Company’s
affiliates, or other party to refrain from using or disclosing any trade secret
or confidential or proprietary information in the course of his employment with
the Company or to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party. The Employee further
represents that his performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by his in
confidence or in trust prior to his employment with the Company.




(g)

Limitation. The Employee expressly agrees that the covenants set forth in this
Section 6 of this Agreement are being given to the Company in connection with
the employment of the Employee by Company and that such covenants are intended
to protect Company against the competition by the Employee, within the terms
stated, to the fullest extent deemed reasonable and permitted in law and equity.
In the event that the foregoing limitations upon the conduct of the Employee are
beyond those permitted by law, such limitations, both as to time and
geographical area, shall be, and be deemed to be, reduced in scope and effect to
the maximum extent permitted by law.






6




--------------------------------------------------------------------------------

7.

Injunctive Relief. The parties agree that it is impossible to determine the
monetary damages that will accrue as a result of any breach of the provisions of
Section 6 of this Agreement. Therefore, if the Company institutes any action or
proceeding in equity to enforce any of the provisions of Section 6 of this
Agreement, the Employee hereby waives the claim or defense therein that such
party has an adequate remedy at law, and such person shall not urge in such
equitable action or proceeding the claim or defense that such remedy at law
exists.




8.

Notice. Any notice, request, demand or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in writing
or by courier, telegraphed, telexed or by facsimile transmission or sent by
express, registered or certified mail, postage prepaid, addressed to the other
party at the address provided above. Either party may, by written notice to the
other, change the address to which notices to such party are to be delivered or
mailed in accordance with this section.




9.

Arbitration. Except as specifically provided herein, any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a single arbitrator mutually selected by the
parties, in the State of Florida, in accordance with the rules of the American
Arbitration Association then in effect. If the parties are unable to agree on a
single arbitrator, each party shall select an arbitrator and the two arbitrators
selected by the parties shall select a third arbitrator. If three arbitrators
are selected, they shall act by majority vote. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.




10.

Waiver of Breach. Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Employee or of the Company.




11.

Non-Assignment; Successors. Neither party hereto may assign his or its rights or
delegate his or its duties under this Agreement without the prior written
consent of the other party; provided, however, that (i) this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of the
Company upon any sale of all or substantially all of the Company’s assets, or
upon any merger, consolidation or reorganization of the Company with or into any
other corporation, all as though such successors and assigns of the Company and
their respective successors and assigns were the Company; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of the Employee to the extent of any payments due to them
hereunder. As used in this Agreement, the term “Company” shall be deemed to
refer to any such successor or assign of the Company referred to in the
preceding sentence.




12.

Severability. If any term or provision of this Agreement is determined to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provisions or part(s) thereof shall be
stricken from this Agreement and such provision shall not affect the legality,
enforceability, or validity of the remainder of this section, then the stricken
provision shall be replaced, to the extent possible, with a legal, enforceable,
and valid provision that is similar in tenor to the stricken provision as is
legally possible.



7




--------------------------------------------------------------------------------

13.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Execution by exchange of facsimile
transmission shall be deemed legally sufficient to bind the signatory; however,
the Parties shall, for aesthetic purposes, prepare a fully executed original
version of this Agreement, which shall be the document filed with the Securities
and Exchange Commission.




14.

Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Florida, without giving effect to the
choice of law principles thereof. If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
(“Prevailing Party”), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney’s
fees, costs and other expenses incurred throughout all negotiations,
arbitrations or appeals undertaken in order to enforce the Prevailing Party’s
rights hereunder.




15.

Entire Agreement. This Agreement constitutes the entire agreement by the Company
and the Employee with respect to the subject matter hereof and except as
specifically provided herein, supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof, whether written or oral. This Agreement may be amended or
modified only by a written instrument executed by the Employee and the Company.




16.

Captions. The captions in this Agreement are for convenience and reference only
and in no way define, describe, extend or limit the scope of this Agreement or
the intent of any provisions hereof.




17.

Number and Gender. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the Party or Parties, or their personal representatives, successors and assigns
may require.




18.

Further Assurances. The Parties hereby agree to do, execute, acknowledge and
deliver or cause to be done, executed or acknowledged or delivered and to
perform all such acts and deliver all such deeds, assignments, transfers,
conveyances, powers of attorney, assurances, recipes, records and other
documents, as may, from time to time, be required herein to effect the intent
and purposes of this Agreement.




19.

Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION THEREOF.



8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.







____________________________

Morris Stodard















Beverage Network of Maryland, Inc.













By: ____________________________

Barry Willson




Its: Vice Chairman




XStream Beverage Group, Inc,













By: ____________________________

Barry Willson




Its: Vice Chairman






9


